               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Tijan Clarkson,                       )     C/A No.: 1:19-1970-HMH-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )            REPORT AND
                                       )         RECOMMENDATION
 Sumter Lee Regional Detention         )
 Center,                               )
                                       )
                   Defendant.          )
                                       )

      Tijan Clarkson (“Plaintiff”), proceeding pro se, filed this complaint

against the Sumter Lee Regional Detention Center (“SLRDC”), alleging a

violation of his constitutional rights. Pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is

authorized to review such complaints for relief and submit findings and

recommendations to the district judge. For the following reasons, the

undersigned recommends the district judge dismiss the complaint without

issuance and service of process.

      Plaintiff filed his complaint on July 15, 2019, alleging an SLRDC officer

sexually assaulted him. [ECF No. 1 at 1–2]. On July 19, 2019, the court notified

Plaintiff of pleading deficiencies and granted him an opportunity to cure the

deficiencies through an amended complaint. [ECF No. 5]. The court also

ordered Plaintiff to complete a form complaint, pay the filing fee or complete
an application to proceed in forma pauperis, and to complete necessary service

documents. [ECF No. 4]. Both orders alerted Plaintiff his failure to comply by

August 5, 2019, could subject his case to summary dismissal. [ECF No. 4 at 1;

ECF No. 5 at 4–5]. Plaintiff has failed to respond to either order.

      It is well established that a district court has authority to dismiss a case

for failure to prosecute. “The authority of a court to dismiss sua sponte for lack

of prosecution has generally been considered an ‘inherent power,’ governed not

by rule or statute but by the control necessarily vested in courts to manage

their own affairs so as to achieve the orderly and expeditious disposition of

cases.” See Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962). In addition

to its inherent authority, this court may also sua sponte dismiss a case for lack

of prosecution under Fed. R. Civ. P. 41(b). Id. at 630. Based on Plaintiff’s failure

to respond to the court’s July 19, 2019 orders, the undersigned concludes

Plaintiff does not intend to pursue the above-captioned matter. Accordingly,

the undersigned recommends this case be dismissed without prejudice for

failure to prosecute pursuant to Fed. R. Civ. P. 41.

      IT IS SO RECOMMENDED.



August 8, 2019                               Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge

 The parties are directed to note the important information in the attached
    “Notice of Right to File Objections to Report and Recommendation.”


                                        2
      Notice of Right to File Objections to Report and Recommendation

      The parties are advised that they may file specific written objections to
this Report and Recommendation with the District Judge. Objections must
specifically identify the portions of the Report and Recommendation to which
objections are made and the basis for such objections. “[I]n the absence of a
timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the
record in order to accept the recommendation.’” Diamond v. Colonial Life &
Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory
committee’s note).

      Specific written objections must be filed within fourteen (14) days of the
date of service of this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed.
R. Civ. P. 72(b); see Fed. R. Civ. P. 6(a), (d). Filing by mail pursuant to Federal
Rule of Civil Procedure 5 may be accomplished by mailing objections to:

                            Robin L. Blume, Clerk
                          United States District Court
                              901 Richland Street
                        Columbia, South Carolina 29201

       Failure to timely file specific written objections to this Report and
Recommendation will result in waiver of the right to appeal from a judgment
of the District Court based upon such Recommendation. 28 U.S.C. § 636(b)(1);
Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir.
1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                        3
